Citation Nr: 1700595	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-06 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left foot disability, including bone spurs or left heel pain. 

2.  Entitlement to service connection for right foot disability, including arthritis of the first metatarsophalangeal (MTP) joint.   


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force during the Vietnam Era on active duty from September 1963 to August 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In the January 2011 rating decision, VA denied the Veteran's claims for service connection for left foot disability, including bone spurs or left heel pain and for right foot disability, including arthritis of the first MTP joint.  The Veteran was notified of that decision and of his appellate rights.  He filed a timely appeal of the decision to the Board.  The Board, in a July 2015 decision, remanded both issues for VA examinations and to associate all relevant records with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS. Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appropriate medical records from the Salisbury, North Carolina VA Medical Center (VAMC), dated August 2006 through November 2010, as well as VA health care records from August 2006 to May 2015 have been associated with the claims file.  X-rays of the Veteran's right foot, taken by Carolina Orthopaedic in December 2009, have also been associated with the file. 

Following the Board's July 2015 decision, the Veteran was scheduled to have an examination at the Salisbury VAMC.  The record reflects that the examination was cancelled by the Veteran in September 2015.  A December 2015 report from the Salisbury VAMC notes that the Veteran explained during a phone call that he cancelled the examination because the Salisbury VAMC was too far to travel and he would prefer to be examined in Charlotte, North Carolina.

In March 2016, the Veteran's examination was rescheduled and was to be held at the Salisbury VAMC.  However, there is no indication in the record that the Veteran was notified of this examination.  This conclusion is supported by an April 2016 report, which notes that the Veteran stated during a telephone conversation with VA that he never received notice of his scheduled exam. 

On the same day as the April 2016 telephone conversation, the Veteran was yet again rescheduled for an examination.  Although the examination request appears to have been processed by the South Charlotte VA Clinic, a May 2016 report of a telephone call with the Veteran notes that the Veteran was scheduled to be examined at the Kernersville, North Carolina Health Care Center (HCC).  However, this examination was also cancelled because he was unable to travel the two and a half hours in each direction due to a pinched nerve in his neck.  

In May 2016, the Veteran requested that the examination be rescheduled to a closer location.  Although the record states that the VA requested an exam at the Salisbury VAMC on the Veteran's behalf, there is no indication that the examination was rescheduled or took place. 

A Supplemental Statement of the Case (SSOC) from June 2016 reported that the Veteran either cancelled or failed to appear for his VA examinations in August 2015, April 2016 and May 2016.  Although there are copies of August 2015, December 2015, March 2016, April 2016 and May 2016 examination inquiries in the claims file, the AOJ failed to obtain documentation showing that the notice of the VA examinations were sent to the Veteran.  Therefore, it is unclear that the Veteran was properly notified of the scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335   (2010) which involved the presumption of regularity in notification of VA examinations.)

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655 (a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for VA examinations to determine the nature and etiology of any diagnosed left foot disability, including bone spurs or left heel pain and for right foot disability, including arthritis of the first MTP joint.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, to cooperate in the development of the claim and the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016).  Notification must be properly documented in the claims file.

2.  Afford the Veteran a VA examination at his nearest VA medical facility with an appropriate physician to determine any diagnoses for the Veteran's left foot, including bone spurs or left heel pain and for the Veteran's right foot, including arthritis of the first MTP joint, and the etiology of any diagnosis.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail. 

a) The examiner should identify any current diagnoses the Veteran has related to his left foot, including bone spurs or left heel pain and for the Veteran's right foot, including arthritis of the first MTP joint, noted in his treatment records. 

b) For any diagnosed foot disability, the examiner should opine as to:

i.  whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's disability first manifested in service;

ii.  whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability manifested to a compensable degree within one year of service discharge (i.e., August 1968); and 

iii.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability is related to his military service, to include his time spent walking and conditioning during service. 

In addressing these questions, the examiner should consider the Veteran's statements that he engaged in long distance walking and training during his time in service and that his foot pain began shortly after service discharge and continued and worsened over the years. 

If the Veteran's reports are discounted, the examiner should provide a rationale for doing so (e.g., whether there is any medical reason to accept or reject his contentions).

The examiner must provide a complete rationale for any conclusions reached. 

3.  After the above development has been completed and all obtainable records have been associated with the claims file, readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative (if any) with a Supplemental Statement of the Case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







